                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:18-CV-00032-DSC


 JANE DOE,                                         )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )
                                                   )
 LENOIR-RHYNE UNIVERSITY,                          )
                                                   )
                  Defendant.                       )



       AND NOW, upon consideration of the parties' Stipulation of Dismissal with Prejudice

(document #52), it is ORDERED that this matter is dismissed with prejudice. The Court will retain

jurisdiction over this matter as necessary to enforce the terms of the parties' settlement.


       The Clerk is directed to send copies of this Order to counsel of record.


       SO ORDERED.
                                             Signed: August 13, 2019
